—Appeal by the defendant from a judgment of the County Court, Nassau County (Baker, J.), rendered March 4, 1992, convicting him of robbery in the first degree, grand larceny in the fourth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find the evidence was legally sufficient to establish the defendant’s identity as the perpetrator of the robbery. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The prosecutor’s comments did not deprive the defendant of a fair trial (see, People v Fludd, 195 AD2d 478; People v Roopchand, 107 AD2d 35, affd 65 NY2d 837).
The sentence imposed was neither excessive nor unduly harsh (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Copertino, Altman and Goldstein, JJ., concur.